internal_revenue_service number release date index number -------------------------------- ---------------------------------- ------------------------ ------------------------------------ legend department of the treasury washington dc person to contact ------------------ id------------------ telephone number --------------------- refer reply to cc fip b02 plr-100330-10 date date fund --------------------------------------------------------------------- -------------------------------------------------------- trust company ---------------------------------- ------------------------------------ sub ----------------------------------------------------------- ----------------------------------------------------------------------- state offshore -------------------- ---------------------- dear ----------------- this is in response to a letter dated date requesting a ruling that income earned by fund from an investment in its wholly-owned subsidiary that qualifies as a controlled_foreign_corporation cfc constitutes qualifying_income under sec_851 of the internal_revenue_code without regard to whether that income is distributed to fund facts fund is a series of trust and is classified as a corporation for federal_income_tax purposes trust is a business_trust organized under the law of state fund is registered plr-100330-10 as an open-end management company under the investment_company act of u s c 80a-1 et seq the act fund intends to qualify each year as a regulated_investment_company ric under sec_851 of the code fund intends to invest in a wholly-owned subsidiary sub formed under the laws of offshore a non-united states jurisdiction under offshore’s laws sub has been formed as a company a company provides limited_liability for its shareholders it is represented that sub will be treated as a corporation for federal_income_tax purposes under default entity classification rules fund represents that although sub does not expect to be registered as an investment_company under the act it will comply with the requirements of section f of the act investment_company act release no and related sec guidance pertaining to asset coverage with respect to investments that would apply if sub were registered under the act fund will invest a portion of its assets in sub subject_to the limitations set forth in sec_851 of the code it is expected that sub will invest in commodities and commodity-related investments such as commodity futures and derivative contracts related to commodities and commodity indices these investments may include trusts and other investment vehicles that invest primarily or exclusively in commodities such as exchange-traded funds that invest in precious metals or other commodities fund expects that all of sub’s income will be subpart_f_income fund will include in its income its share of sub’s subpart_f_income for the taxable_year in accordance with sec_951 of the code law sec_851 of the code provides that a corporation is not considered a ric for any taxable_year unless it meets an income test under this test at least percent of its gross_income must be derived from certain sources under sec_851 qualifying_income includes dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the act or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to its business of investing in such stock securities or currencies plr-100330-10 sec_2 of the act defines the term security as any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or subscription transferable share investment contract voting-trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or on any group or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into on a national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing sec_851 of the code provides that for purposes of sec_851 the term dividends includes amounts included in gross_income under sec_951 or sec_1293 for the taxable_year to the extent that under sec_959 or sec_1293 there is a distribution out of the earnings_and_profits of the taxable_year which are attributable to the amounts so included sec_957 of the code defines a cfc as any foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation’s taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total voting power of a foreign_corporation sec_951 of the code provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder of the corporation and who owns stock in it on the last day of the taxable_year in which the corporation is a cfc shall include in gross_income the shareholder’s pro_rata share of the cfc’s subpart_f_income for the taxable_year sec_952 defines subpart_f_income to include foreign_base_company_income determined under sec_954 under sec_954 foreign_base_company_income includes foreign_personal_holding_company_income determined under sec_954 sec_954 defines foreign_personal_holding_company_income to include dividends interest royalties rents and annuities gains in excess of losses from transactions incommodities including futures forward and similar transactions but excluding certain hedging_transactions and certain active business gains and losses and subject_to certain exceptions net_income from notional_principal_contracts plr-100330-10 sub’s investments may generate foreign_personal_holding_company_income under sec_954 which is subpart_f_income fund would therefore include in income sub’s subpart_f_income for the taxable_year in accordance with sec_951 analysis and conclusion fund has represented that sub will be a wholly-owned subsidiary of fund fund is a united_states_person based upon fund’s representations sub will qualify as a cfc under these provisions based on the facts as represented we rule that subpart_f_income of sub that is attributable to fund is income derived with respect to fund’s business of investing in the stock of sub and thus constitutes qualifying_income under sec_851 this ruling applies without regard to whether sub’s income is distributed to fund this ruling is directed only to the taxpayer who requested it and is limited to the facts as represented by the taxpayer sec_6110 provides that this letter may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely susan thompson baker susan thompson baker assistant to the branch chief branch office of associate chief_counsel financial institutions and products
